Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 25, 1985, convicting him of murder in the second degree, arson in the second degree and criminal possession of stolen property in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the defendant’s trial was legally sufficient to prove that he stabbed his wife, strangled her and set fire to their apartment. There was no reasonable view of this evidence which would support a finding that he acted recklessly and the court did not err in refusing his request to submit to the jury the lesser included charge of manslaughter in the second degree (see, CPL 300.50; People v Glover, 57 NY2d 61; People v Bell, 111 AD2d 926). In any event, given the defendant’s conviction on the top count of murder in the second degree despite the court’s submission of the lesser included count of manslaughter in the first degree, any alleged error in failing to submit manslaughter in the second degree must be deemed harmless (see, People v Boettcher, 69 NY2d 174, 180; People v Feris, 144 AD2d 691). Nor did the court err in refusing to charge the defense of justification since any such claim was inconceivable given the facts herein (see, People v Watts, 57 NY2d 299; People v Doctor, 98 AD2d 780). Fiber, J. P., Kooper, Sullivan and Harwood, JJ., concur.